Citation Nr: 0200635	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  99-14 015	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating action of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for residuals of a head injury.  

This matter was previously remanded by the Board in February 
2001. 



FINDINGS OF FACT

1.  The veteran suffered from a superficial laceration to the 
medial frontal forehead in service.

2.  The veteran does not suffer from current residuals of a 
head injury incurred in service.  

3.  The veteran's current psychiatric disabilities are not 
related to residuals of a head injury incurred in service.  


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by active military service, nor may they be presumed to be.  
38 U.S.C.A. §§ 1112, 1131, 1137, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks entitlement to service connection for 
residuals of a head injury.  He claims that he was injured in 
service in July 1986, while stationed aboard the aircraft 
carrier USS AMERICA (CV-66).  He contends that while on the 
flight deck, his head struck the under-carriage of a plane 
causing injury.  

There is no record in the veteran's service medical records 
of a head injury occurring in July 1986.  However, on July 
24, 1984, the veteran was treated in the carrier emergency 
room for a laceration to his head.  The report indicated that 
the veteran had bumped his head on a bomb rack on the flight 
deck causing a 3 inch superficial laceration of the medial 
frontal forehead.  The veteran was assessed with a 
superficial laceration and treated with seven sutures to 
close the wound.  On July 29, 1984, the sutures were removed.  
There was no sign of infection and the wound was healing 
well.  

In December 1984, the veteran was seen with complaints of 
chest pain, shortness of breath, numbness in his arms, and 
head lightness.  He stated that the pain lasted for about 5-
10 seconds, and that he has had the symptoms before, mostly 
in stress situations.  He was assessed with a probable muscle 
spasm with anxiety.  

There is no further record of in-service treatment pertaining 
to any head injury.  At separation examination of October 
1986, there were no neurological or psychiatric abnormalities 
noted or any finding of a residual injury to the veteran's 
head.  

VA outpatient treatment records are associated with the 
veteran' claims folder from May 1996 to June 1996.  The 
veteran attended three sessions with a clinical social 
worker.  In the first session he admitted to psychotic and 
paranoid thinking.  He was referred to the mental health 
clinic to rule out paranoid schizophrenia.  However, by the 
third session, the veteran denied having a mental illness and 
canceled any appointments scheduled for the mental health 
clinic.  A May 1996 Minnesota Multiphasic Personality 
Inventory suggested paranoid schizophrenia and a manic 
depressive psychosis.

The veteran was admitted to the Providence Hospital for 
court-ordered treatment in May 1998, following verbal 
assaults he made while in a court house holding cell.  The 
veteran was seen by two examiners.  To the first examiner, 
the veteran reported that he sustained a concussion in 1982, 
after being blown into a plane on the tarmac.  However, he 
reported no sequelae.  He reported that he was employed as an 
electrician and passed necessary examinations after his head 
injury, but lost his license after incurring three "DUIs" and 
had not been able to drive since 1982.  Upon examination, the 
veteran was noted to be angered easily by perceived insults.  
His memory and concentration were both intact.  Neurological 
examination was normal.  The veteran was noted to have 
extremely poor insight into his aggression and had an 
aggressive manner of handling situations interpersonally.  

To the second examiner, the veteran indicated that he had 
been involved with the legal system on many occasions.  He 
denied feeling depressed and said that he did not need to be 
in a hospital.  The veteran reported a history of a 
concussion and over night hospitalization after being blown 
into an airplane while aboard an aircraft carrier in 1985.  
He reported having decreased concentration and forgetfulness 
since then, but denied other problems, as a result of the 
injury.  

Diagnostically, the examiner found no clear evidence of a 
major mental illness.  His aggressive and violent episodes 
appeared to be due to several factors, most prominently, an 
antisocial personality disorder, along with narcissistic 
personality features and an impulse control disorder, not 
otherwise specified.  Neurological examination was normal and 
a CAT scan was not considered necessary.  

The veteran made claim in October 1998 seeking entitlement to 
service connection for residuals of a head injury.  

He was afforded a VA examination in December 1998.  The 
veteran reported that he was in good shape, but had 
experienced a "neurosis" in the past.  He admitted to daily 
headaches until about six months prior, which were relieved 
with Paxil.  He indicated that in 1986, he was thrown by a 
catapulting plane and hit his head.  However, he did not lose 
consciousness and did not experience symptoms from such 
incident thereafter.  Following examination, the veteran was 
diagnosed with no present neurological disease, no history of 
significant head trauma, a past history of muscle tension, 
now subsided.  Any diagnosis of a mental illness was 
deferred.  

The veteran's claim of entitlement to service connection for 
residuals of a head injury was denied by rating decision of 
January 1999.  The veteran appealed the decision, and the 
case was remanded by the Board in February 2001.  

The veteran was afforded a second VA examination in July 
2001.  The veteran reported an exquisitely detailed history 
of events regarding injury to his head while serving on an 
aircraft carrier.  He indicated, that following the accident, 
he was provided three days of rest, but thereafter, was able 
to return to duties without difficulty.  He related his 
current difficulties to 1995, when "everything fell apart".  
At that time he was incurred arrests for assault and three 
DUI violations. He noted difficulty with clumsiness beginning 
at that time as well as day time somnolence.  He did not note 
any other difficulties.  

Upon examination, the veteran was alert and attentive.  His 
recall of biographical detail, medical detail and episodic 
recall were all excellent.  His language was fluent with 
normal comprehension and he was able to repeat complex 
phrases.  He did exhibit poor hygiene, was mildly disheveled 
and had an odor of alcohol.  

The examiner's opinion was that there was no relationship 
between any residual or current functioning of the veteran 
with the head injury received in service.  There was no 
evidence of traumatic brain injury related to the hit on the 
head.  The injury in service was a superficial laceration of 
the midfrontal forehead.  There was no loss of consciousness 
or anterograde or retrograde amnesia.  There was no 
pathological diagnosis related to his head injury.  

A statement submitted from the veteran's father indicated 
that the fact that the appellant suffered a superficial 
laceration in service did not mean that he did not suffer 
from brain damage, and that any neurologist would agree that 
damage to the brain's frontal lobe can result in difficulties 
with emotional control and decision making.  He additionally 
stated that the injury to the veteran head occurred in July 
1986, and that the appellant experienced psychiatric symptoms 
shortly after returning from service.  

Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 U.S.C.A. § 5103(A) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and obtained post-service 
treatment records.  Subsequent to the Board remand, and by 
letter of February 2001, the RO advised the veteran that 
additional evidence was necessary in support of his claim.  
Additional records were associated with the veteran's claims 
folder.  The veteran was afforded VA examinations in December 
1998 and July 2001.  The veteran's claims folder was reviewed 
by a VA physician in connection with his claim, and that 
review included an opinion addressing the medical question 
central to this appeal.  The Board finds that the RO complied 
with the remand order.  Stegall v. West, 11 Vet. App. 268 
(1998).  In the rating decision on appeal, statement of the 
case and supplemental statement of the case sent to the 
veteran, he was advised of the laws and regulations 
applicable to his claim as well as the basis for the denial 
of his claim.  The veteran has not identified any additional 
evidence in support of his claim.  Accordingly, the Board 
finds that the duty to assist and notify the veteran has been 
satisfied.  See generally, 38 U.S.C.A. § 5103A.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1131.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 310 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

For certain chronic disabilities, such as a psychosis, 
service connection may be presumed when such disability is 
shown to a disabling degree of 10 percent or more within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In this case, there is no credible evidence that any current 
psychiatric disability, or other disorder, is related to a 
head injury incurred in service.  Service medical records 
show treatment for a superficial laceration of the forehead 
that required seven sutures.  Upon removal of the sutures, 
the wound was healing well and there were no signs of 
infection.  Despite the veteran's contentions, there is no 
competent evidence that the veteran sustained a chronic 
residuals of a head injury or a more serious disorder in 
service.  Additionally, the veteran, at various times, has 
referred to the head injury having occurred in 1982, 1985, 
and prior to separation from military service in 1986.  
However, there is no credible evidence in the veteran's 
service medical records supporting the incurrence of a head 
injury at any time other than on July 24, 1984.  Further, no 
residual of the head injury was noted upon separation from 
service.  

Outpatient treatment records from May-June 1996 and 
hospitalization records from May-June 1998 do not contain 
competent evidence of a link between a current disability and 
residuals of a head injury sustained in service.  

Additionally, the Board has considered the lay statements 
from the appellant and his father that the veteran's current 
disability is the result of a head injury incurred in 
service.  However, as lay persons who are untrained in the 
field of medicine, they are not competent to offer an opinion 
as to medical etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The only competent evidence regarding the 
etiology of any current disability is against the appellant's 
claim.

In conclusion, the preponderance of the evidence is against 
an award of service connection for residuals of a head 
injury.  No evidence has been presented that this disability 
was incurred in or aggravated by active military service, or 
that it arose due to or resulting from a service connected 
disability.

Finally, the Board has considered the "benefit of the 
doubt" doctrine, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1Vet. App. 49 (1990).


ORDER

Service connection for residuals of a head injury is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

